Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, and 11-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gassner, et al. (US 2007/0035712 A1).
With regard to claim 1, Gassner, et al. (hereinafter “Gassner”) discloses a method (See for example, Fig. 15 and the associated text) comprising: obtaining a first measured characteristic which was obtained by measuring a first characteristic of an image physically produced on the substrate under each processing condition of a set of processing conditions, i.e., multiple focal planes or focus conditions, or at each location of a set of locations (See for example, paragraph 0080, lines 7-9); obtaining a first simulated characteristic by simulating, by a hardware computer, the first characteristic under each processing condition of the set of processing conditions or at each location of the set of locations using a first process model, i.e.,  fitting a function (See for example, paragraph 0080, lines 9-12); determining a deviation, i.e., focusing error, low quality, among others, between the first measured characteristic and the first simulated characteristic for each location of the set of locations or each processing condition of the set of processing conditions (See for example, item 1516, in Fig. 15 an the associated text: the data fit must be performed for each of the measurements for each focal plane in order to determine best focus); selecting, based on the deviations, a subset of locations from the set of locations or a subset of processing conditions from the set of processing conditions (given the broadest reasonable interpretation, determining the best focus , results in defining a subset consisting of one element: See for example, item 1516, in Fig. 15 and the associated text); and adjusting the first process model using data from the subset of locations or under the subset of processing conditions, constructing a second process model using the data, adjusting, i.e., corrections, a condition of a process of forming the image using the data (emphasis added by the examiner), and/or inspecting for defects at a group of locations on the substrate determined based 
With regard to claim 3, the method of claim 1, wherein the image is an aerial image, a resist image or an etched image (See for example, paragraph 0080, line 7)	.
	With regard to claim 6, the method of claim 1, wherein the first characteristic is a critical dimension (See for example, paragraphs 0023 and 0089).
With regard to claim 7, the method of claim 1, wherein the first characteristic is a process window (See for example, paragraphs 0023-0024, and 0089).
With regard to claim 8, the method of claim 1, wherein simulating the first characteristic (via a fitting function) comprises using the processing condition, i.e., focus value (See for example, paragraphs 0082-0083).
With regard to claim 11, the method of claim 1, comprising adjusting a condition of a process of forming the image using the data and wherein the condition of the process comprises a characteristic of a patterning device used in forming the image (See for example, paragraph 0024).
With regard to claim 12, the method of claim 1, comprising adjusting a condition of a process of forming the image using the data and wherein the condition of the process comprises a characteristic of illumination, i.e., illumination intensity distribution, used in forming the image or a characteristic of projection optics used in forming the image (See for example, paragraph 0089) 
	Claim 13 is rejected the same as claim 1.  Thus, argument similar to that presented above for claim 1 is applicable to claim 13. Claim 13 distinguishes from claim 1 only in that it recites a . 
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 1-2, 10, and 21are rejected under 35 U.S.C. 103 as being unpatentable over Pierson, et al. (US 2015/0241790 A1).
9. 	With regard to claim 1, Pierson, et al. disclose a method comprising (See for example Figs. 6, 7A, and 7B and the associated text): obtaining a first measured characteristic which was obtained by measuring a first characteristic of an image physically produced on the substrate under each processing condition of a set of processing conditions or at each location of a set of locations (See for example, item 600, in Fig. 6: measured parameter values of a sample set; and paragraph 0037); obtaining a first simulated characteristic by simulating, i.e., modeled  parameter values, by a hardware computer (via model A or model B: the measured sample set are used as inputs for the mathematical models A and B), the first characteristic under each processing condition of the set of processing conditions or at each location of the set of locations using a first process model (See for example, Fig. 6; and paragraphs 00370038); determining a 
	With regard to claim 2, at each location of a set of locations on a substrate, simulating, by a hardware computer, a first characteristic of an image produced on the substrate using a first process model (model A) and using a second process model (model B) (See for example, Fig. 6; and paragraphs 0037-0038); determining a deviation between the first characteristic simulated using the first process model and the first characteristic simulated using the second adjusting a condition of a process of forming the image using the data, and/or inspecting for defects at a group of locations on the substrate determined based on the subset of locations (argument similar to that presented above for claim 1 is incorporated herein by reference).
With regard to claim 10, the method of claim 1, wherein the data comprise a condition of the process of forming the image and a second characteristic measured at the subset of locations (See for example, paragraph 0038; and Fig. 6).
With regard to claim 21, the method of claim 2, wherein the data comprise a condition of the process of forming the image and a second characteristic measured at the subset of locations (See for example, paragraph 0038; and Fig. 6).
10. 	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pierson ‘790 in view of Tadao (Computer English Translation of Japanese Patent No. JP-2009-139632A).
11. 	With regard to claim 9, Pierson discloses all of the claimed subject matter as already addressed above in paragraph 9, and incorporated herein by reference. Pierson does not expressly call for wherein the deviations at the subset of locations are the highest among the deviations at the set of locations.  However, Tadao (See for example, page 6, paragraphs 4-6) teaches this feature. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Tadao into the system 
Claim 20 is rejected the same as claim 9.  Thus, argument similar to that presented above for claim 9 is applicable to claim 20.  
12. 	Claims 17-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pierson ‘790 in view of Gassner ‘712.
13. 	With regard to claim 17, Pierson, et al. (hereinafter “Pierson”) discloses all of the claimed subject matter as already addressed above in paragraph 9, and incorporated herein by reference. Pierson does not expressly call for wherein the image is an aerial image, a resist image or an etched image. However, Gassner (See for example,  paragraph 0080, line 7) teaches this feature.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Gassner into the system of Pierson if for no other reason than to measure characteristics of an aerial image. 
  With regard to claim 18, the method of claim 2, wherein the first characteristic is a critical dimension (See for example, paragraphs 0023 and 0089 of Gassner; and paragraphs 0023 and 0028 of Pierson)).
With regard to claim 19, Pierson does not expressly call for wherein the first characteristic is a process window.  However, Gassner (See for example, paragraphs 0023-0024, and 0089) teach this feature.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Gassner into the system of Pierson so that sampling/characteristic locations may be defined in the process window.
.

14. 	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gassner, et al. (US 2007/0035712 A1) in view of Juang, et al. (US 9,547,745 B1).
15. 	With regard to claim 14, Gassner, et al. (hereinafter “Gassner”) discloses a substrate inspection system (See for example, Fig. 20 and the associated text) comprising: the condition, cause inspection of the substrate, and/or cause the process model training module to construct or modify the process model (See for example, paragraphs 0091 and 0089; and Fig. 20).  Gassner does not expressly call for the above crossed-out limitation. However, Juang, et al. (See for example, col. 4, line 44-col. 5, line 34; and col. 5, lines 44) teach this feature.  Gassner and Juang, et al .are combinable because they are from the same field of endeavor, i.e., wafer inspection (See for example, col. 6, lines 26-27; Abstract; and co. 7, line 36).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Juang, et al. into the system of Gassner, and to do so would at least allow a process of model validation by establishing a statistical model using a model training algorithm, and as a result by applying the established statistical model to the set of features of a problematic circuit pattern in the model validation set, whether the CD deviation corresponding to each problematic circuit pattern should meet the target specification can be predicted, and the model accuracy can be determined based on how many problematic circuit patterns in the model validation data set have been predicted correctly.  The robustness of a statistical model can be judged based on the model accuracy of the statistical model. Therefore, it would have been obvious to combine Gassner with Juang, et al. to obtain the invention as specified in claim 14.  
With regard to claim 15, Juang, et al. disclose wherein the measurement module comprises an optical microscope, a scanning probe microscope, or an electron scanning microscope (See for example, col. 2, lines 25-28).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Juang, et al. into the system of Gassner to a well-known scanning device to collect images by sampling wafers or perform wafer inspection.
.
Conclusion
16. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication Numbers: 2007/0031745 and 20090300573
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665